GARDNER, Chief Judge
(dissenting).
This matter is now before us on appellants’ petition for rehearing. My associates have decided that a rehearing should not be granted but I have not been able to concur in that view and shall state briefly my reasons for my dissent.
A few facts supplemental to those stated in the opinion, called to our attention by the petition for rehearing, should, I think, be stated.
The leaking service pipe from which the gas causing the explosion escaped was not located on the plaintiffs’ private property' but was located in the public street, or at least the jury on the undisputed evidence could have so found.. The service pipe here involved was installed under the supervision of and by the employees of defendant’s predecessor in 1932 or 1933 and was part of its system. The undisputed evidence showed that the defendant by reason of its franchise installed,. maintained and controlled its *659main lines and all such service gas lines as were located in the public street, and that it and it alone had the right to control or the facilities to repair or inspect the same. There was undisputed evidence that in 1950 defendant removed thirty-four feet of two-inch main line pipe and in 1951 removed six hundred twenty-five feet of four-inch main line pipe from the streets, all in the immediate vicinity of the property here involved, because it had become corroded and was found to be leaking and in a defective condition. These pipes had been in the ground about twenty years. It also appears that subsequent to the explosion in the instant case the defendant without permission of the property owner removed that portion of the service pipe from which the gas causing the explosion escaped.
In their petition for rehearing plaintiffs sharply call to our attention certain decisions of the Supreme Court of Missouri which they assert have been overlooked both by the trial court and this court in determining the issues in this case and it is also claimed that the trial court and this court have without warrant assumed the existence of certain facts bearing on the question of notice to the defendant of the condition of the lines used by it in transporting its gas, and that without independently examining the law of the state of Missouri to ascertain whether there was any law or whether the state law was doubtful on the issue involved we have accepted the views of the learned trial judge.
The opinion relies largely on what is said by this court in Skelly Oil Co. v. Holloway, 8 Cir., 171 F.2d 670, as stating the applicable law. In that case the service pipe was located wholly upon privately owned property and the case did not involve the question here involved, whether the defendant should be charged with notice because of surrounding facts and circumstances such as are present in the instant case. It is worthy of note, too, that the opinion in the Skelly case makes no mention of Golden v. National Utilities Co., 356 Mo. 84, 201 S. W.2d 292, 297, and it was not called to the attention of the court although it was handed down a short time before the opinion of this court.
In the instant case the court instructed the jury that:
“* * * under the law there was no duty or obligation on the part of the defendant to maintain the gas service line located between the shutoff cock and the curb on Moreau Street leading up to the meter next to the building, in a safe condition or to make any physical inspection of that line to determine whether any gas was actually leaking from the line prior to the time of the occurrence in question.” (Italics supplied.)
This instruction manifestly assumed that the service pipe here involved was on plaintiffs’ private property and that defendant had no notice of its defective condition. In the instant case the defendant, as has been observed, under its franchise maintained a system of gas lines through which it transported its gas to consumers and this system included service lines and it had the exclusive right to maintain, inspect and control these lines, at least up to the property lines of the consumers. It, and not the plaintiffs, had all the attributes of ownership of its system of lines lying in the public street through which it transported its gas to consumers.
The court declined to give the following instruction requested by plaintiffs:
“ * * * you are instructed that knowledge does not necessarily mean positive information of an unsafe pipe brought directly home to the defendant, but includes knowledge of facts or circumstances that would cause a reasonably prudent person so situated to investigate, where a reasonable investigation would disclose the presence of an unsafe pipe.”
Apparently the trial court was of the view that actual notice to the defendant of any defect in this service pipe was necessary as it refused this instruction *660to the effect that knowledge of facts or circumstances which would cause a reasonably prudent person so situated to investigate, where a reasonable investigation would disclose the presence of an unsafe pipe. Under the law of Missouri, as announced in the Golden case, supra, which was a gas explosion case, I think this requested instruction should have been given. In that case the court among other things said:
“ ‘A notice is regarded in law as actual when the party sought to be affected by it knows of the existence of the particular fact in question, or is conscious of having the means of knowing it although he may not employ the means in his possession for the purpose of gaining further information.’ Actual notice often means knowledge of facts and circumstances sufficiently pertinent in character to enable reasonably cautious and prudent persons to investigate and to ascertain the ultimate fact. 46 C.J. 539, 540. In 20 Ruling Case Law, pages 346-347, it is said: ‘What ever fairly puts a person on inquiry is sufficient notice, where the means of knowledge are at hand (emphasis ours); and if he omits to inquire, he is then chargeable with all the facts which, by a proper inquiry, he might have ascertained. This, in effect, means that notice of facts which would lead an ordinarily prudent man to make an examination which, if made, would disclose the existence of other facts is sufficient notice of such other facts. * * * Where there is a duty of finding out and knowing, negligent ignorance has the same effect in law as actual knowledge.’ In 38 Am.Jur. § 24, p. 667, it is said: ‘Every person is under a duty to exercise his senses and intelligence in his actions in order to avoid injury to others, and where a situation suggests investigation and inspection in order that its dangers may fully appear, the duty to make such investigation and inspection is imposed by law.’ ”
It is again to be observed that the defendant had actual notice of the corroded and leaking condition of the pipes which it had removed in the immediate vicinity of this property. It had notice of the length of time that these pipes were in the ground and it also had knowledge of the length of time the service pipe here involved, which was part of its system, had been in the ground, and the question as to whether or not this knowledge was not such as to put it on inquiry should not have been taken from the jury, and our own decisions, notably Gas Service Co. v. Helmers, 8 Cir., 179 F.2d 101 and Gas Service Co. v. Payton, 8 Cir., 180 F.2d 505, both handed down subsequent to the Skelly case, review the decisions of the Supreme Court of Missouri and clearly indicate that this court has accepted and followed the teaching of the Golden case as the applicable controlling state law of Missouri. Thus in Gas Service Co. v. Helmers, supra, it is stated, quoting largely from Barrickman v. National Utilities Co., Mo.App., 191 S.W.2d 265, and Messmer v. St. Louis County Gas Co., Mo.App., 42 S.W.2d 963:
“The rule in Missouri is that ‘ordinarily a gas company is under no duty or obligation to inspect pipes and appliances in a house which does not belong to it, and is not ordinarily liable for injuries which may have resulted from a defect in the house pipes or appliances unless some causal connection is shown between some proven defect and some negligence of the gas company.
“ ‘But notwithstanding such ordinary rule all of the authorities hold that a gas company is to be held to the exercise of a high degree of care which is commensurate with the deadly and dangerous character of its product, and even though the defect is in appliances belonging to the consumer, if the gas company is notified of the escaping gas its duty is to do something about it, either to repair or cause to be repaired the defect or to shut off the flow of gas until repairs are made.’ Barrick*661man v. National Utilities Co., Mo. App., 191 S.W.2d 265, 268; Golden v. National Utilities Co., 356 Mo. 84, 201 S.W.2d 292; Skelly Oil Co. v. Holloway, 8 Cir., 171 F.2d 670.
“The Barriekman case holds, also that notice means knowledge of 'any fact that would put an ordinarily prudent man upon inquiry * * *.’ See, also, Laughlin v. Findlay, 324 Mo. 1021, 25 S.W.2d 464, 465; Messmer v. St. Louis County Gas Co., Mo.App., 42 S.W.2d 963, 965. In the Messmer case it is said ‘notice or knowledge will be presumed where the facts and circumstances are such that the company, by the exercise of due and proper diligence, might have discovered and remedied the defect complained of in timely manner.’ ” [179 F.2d 104.]
In Gas Service Co. v. Payton [180 F.2d 509], supra, this court, referring to the Helmers case, said:
“ * * * notice means knowledge of ‘any fact that would put an ordinarily prudent man upon inquiry * *
Here the defendant knew the very dangerous character of the product it was supplying to customers. It had actual knowledge that pipes which had been in the ground for some twenty years in the immediate vicinity of the service pipe here in question had become corroded resulting in leaks. The pipe in question was a part of its system through which it transported its dangerous product and it knew, or was chargeable with knowledge, that this service pipe had been in the ground for some twenty years. It, and it alone, had the means of detecting leaks in its gas system and it, and it alone, had the right to repair such leaks. It was charged with expert knowledge of the characteristics of its product and the condition of its pipeline system. It is to be noted that the court by its instructions removed from consideration of the jury the circumstance that the evidence showed without dispute that six hundred twenty-five feet of defendant’s pipe in the immediate vicinity of the property here involved had been removed after it had been in the ground for twenty years or more and was found to be in a corroded and leaky condition.
I think the requested instruction properly stated the applicable law and the refusal to give it was prejudicial error. I think the court was also in error in giving the above quoted instruction to the effect that defendant had no duty to make any inspection of the line in question prior to the time of the occurrence in question, and it was likewise error to take from the consideration of the jury the circumstance that defendant had removed from its system pipes in the immediate vicinity of the property in question found to be corroded and leaking.
Manifestly, there is no dearth of authority in the decisions of the Supreme Court of Missouri on the questions here involved. Nevertheless, the court in its decision did not consider these controlling authorities but instead accepted the views of the trial judge — thus, in effect, depriving appellants of their right of review by this court.
The present law of Missouri on the question of notice as to defects in the gas lines through which the company’s product is transported to customers, as disclosed by the Golden, Barriekman, Messmer, Helmers and Payton cases, does not differ materially from that of other jurisdictions. The Supreme Court of Minnesota in Manning v. St. Paul Gaslight Company, 129 Minn. 55, 151 N.W. 423, 424, L.R.A.1915E, 1022, makes this observation:
“Whether defendant owns the pipes in which its gas is confined or not is not important, for, the fact remains, such pipes are of its choosing as to kind, quality, and method of installation. They are not subject to the care or interference of any one but defendant.”
In Washington Gaslight Co. v. District of Columbia, 161 U.S. 316, 16 S.Ct. 564, 568, 40 L.Ed. 712, the Supreme Court among other things said:
*662“Nor do we think that this duty was affected by the circumstances that the cost of the labor and materials used in the construction of the connection and gas box was paid by an occupant or owner of property who desired to be furnished with gas. As the service pipe and stopcock was a part of the apparatus of the company, and was used for the purpose of its business, it is entirely immaterial who paid the cost, or might, in law, on the cessation of the use of the service pipe and gas box by the company, be regarded as the owner of the mere materials.”
In Julian v. Sinclair Oil & Gas Co., 168 Okl. 192, 32 P.2d 31, 36, the Supreme Court of Oklahoma points out that:
“The gas which caused the damage was defendant’s gas, and was turned into the pipes by defendant with knowledge on its part that it was a highly dangerous substance and subject to escape. Through the duly appointed agents' and employees, defendant was charged with knowledge that its gas was being transported through the pipes in question.”
In Mattson v. Central Electric & Gas Co., 8 Cir., 174 F.2d 215, 220, we considered the question of the sufficiency of the evidence to take to the jury the question of notice. That too was a gas explosion case. On this point we said:
“The natural gas which' the Company was transmitting through this pipe was of highly dangerous character and it owed a duty to the pub-lie to exercise a degree of care commensurate with the danger involved in the transaction of its business. It knew when this gas line was laid and it was its duty to know what the probable life of the gas pipe would be in the. soil where it was laid. While the defendant did not have actual notice that gas was escaping from this perforated pipe, it did know that gas would escape from a perforated pipe and it was charged with knowledge, at least the jury might have so found, that this pipe had probably become perforated. It knew that the pipe had been in the ground for more than twenty-five years and it, rather than the plaintiff’s decedent, should have known what the condition of the pipe was and the danger arising from its deteriorated condition. Under the circumstances disclosed by the record the jury might properly have charged the Company with constructive notice and if so that notice is. just as effective as actual notice.”
I conclude that plaintiffs have not had a fair trial in this case and that on appeal this court has erroneously interpreted the applicable law of Missouri and: has overlooked and failed to give effect to undisputed facts, and that in the furtherance of justice a rehearing should be granted.